ACCEPTED
                                                                                                  03-16-00718-CV
                                                                                                        13658098
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             11/8/2016 8:04:21 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK

                              No. 03-16-00718-CV
                                                                                  FILED IN
                                                                           3rd COURT OF APPEALS
                                IN THE COURT OF APPEALS                        AUSTIN, TEXAS
                               FOR THE THIRD DISTRICT OF                   11/8/2016 8:04:21 AM
                                    TEXAS AT AUSTIN                          JEFFREY D. KYLE
                                                                                   Clerk


              IN RE VOLKSWAGEN CLEAN DIESEL LITIGATION:
                       TCAA ENFORCEMENT CASE

            On Petition for Permissive Interlocutory Appeal from MDL No. 15-0844,
                          pending in the 353rd Judicial District Court
                                     Travis County, Texas


                     BRAZOS COUNTY'S NOTICE OF
                      APPEARANCE OF COUNSEL
             AND DESIGNATION OF LEAD COUNSEL ON APPEAL

TO THE HONORABLE COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 6, Appellee Brazos County files this Notice of Appearance

of Counsel and Designation of Lead Counsel on Appeal as follows:

       1.       Appellee designates the following attorneys as counsel on appeal:

                               RODNEY W . "ROD" ANDERSON
                                  Brazos County Attorney
                                  Texas Bar No. 01213400

                                        District Attorney
                                 300 East 261h Street, Suite 1300
                                      Bryan, Texas 77803
                                        Ph . 979/361-4300
                                       Fax 979/361-4312
                                 randerson @brazoscountytx .gov




                                                1
                                WILLIAM D. "BILL" BALLARD, JR.
                                       Chief, Civil Division
                                  Brazos County Attorney's Office
                                     Texas Bar No. 01653550

                                          County Attorney
                                    300 East 261h Street, Suite 1300
                                         Bryan , Texas 77803
                                    WBallard @brazoscountytx.gov

                                          Anthony F. Constant
                                       Texas Bar No. 04711000
                                           Special Counsel
                                          Constant Law Firm
                                800 N. Shoreline Blvd., Ste. 2700 South
                                       Corpus Christi, TX 78401
                                      Telephone: (361) 698-8000
                                      Telecopier: (361) 887-8010
                                     office@constantlawfirm .com


      2.    LEAD COUNSEL designation. Pursuant to TEX . R. APP. P. 6.1, Appellee hereby

designates Anthony F. Constant office@constantlawfirm.com as LEAD COUNSEL on appeal.

      3.    Appellee respectfully requests that the Court and other counsel in this case note this

designation and send all further correspondence, orders, or other communications to Anthony F.

Constant.


                                                Respectfully submitted,

                                               By: Isl Anthony F. Constant
                                                       Anthony F . Constant
                                                       State Bar No. 04711000
                                                       Constant Law Firm
                                                       800 N. Shoreline Blvd., Ste. 2700 South
                                                       Corpus Christi, TX 78401
                                                       Telephone: (361) 698-8000
                                                       Telecopier: (361) 887-8010
                                                       office@constantlawfirm.com

                                                       ATTORNEY FOR APPELLEE
                                                       BRAZOS COUNTY



                                                   2
                                CERTIFICATE OF SERVICE

        I certify that on November 81h a copy of the foregoing Notice was served upon all counsel
of record registered with the Electronic Filing Service for this matter in compliance with the
Texas Rules of Appellate Procedure.



                                                    Isl Anthony F. Constant
                                                    Anthony F. Constant
                                                    office@constantlawfirm .com




                                               3